Citation Nr: 0104949	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-22 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) initial rating 
for hypertension.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for a jaw disorder.

5.  Entitlement to service connection for an eye and retina 
disorder.

6.  Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Navy from February 
1991 to February 1995, and from October 1995 to April 1997.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO) 
which, in part, denied an increased (compensable) rating for 
hypertension, as well as denying the claims of entitlement to 
service connection for a seizure disorder, insomnia, a jaw 
disorder, an eye and retina disorder and migraine headaches.  
The appellant has represented himself throughout the course 
of this appeal.

The Board notes that the noncompensable rating for 
hypertension was in effect as an initial rating.  
Consequently, the holding in Fenderson v. West, 12 Vet. App. 
119 (1999), is for application.  Therefore, the increased 
rating issue is as delineated on the title page of this 
decision.

The issues of entitlement to service connection for a seizure 
disorder, insomnia, a jaw disorder, an eye and retina 
disorder and migraine headaches will be addressed in the 
REMAND section which follows the ORDER section in the 
decision below.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  There is a history of diastolic pressures of 100 or more 
just prior to the appellant being placed on Lisinopril.

3.  The appellant's hypertension is currently manifested by 
the need to take blood pressure medication.  His systolic 
pressure is not shown to be predominately 200 or more, and 
the diastolic pressure is not shown to be predominately 110 
or more.


CONCLUSION OF LAW

The schedular criteria for a rating of 10 percent, but not 
more, for hypertension have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2000); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected 
hypertension in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, as the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") stated in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), "[w]here...an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern."

The appellant was granted service connection for hypertension 
in a rating decision issued in October 1997.  The appellant's 
hypertension is presently evaluated as zero percent disabling 
under Diagnostic Code 7101.  The regulations pertaining to 
the rating cardiovascular disorders, to include hypertension, 
were changed, effective January 12, 1998.  The Court has 
stated that where the law or regulation changes during the 
pendency of a case, the version most favorable to the veteran 
will generally be applied.  See West v. Brown, 7 Vet. App. 70 
(1994); Hayes v. Brown, 5 Vet. App. 60 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the instant case, the 
Board will consider whether the appellant is entitled to a 
higher rating under both the old and the new regulations for 
the period from January 12, 1998 onward; prior to that date, 
only the old regulations are applicable.  See VA O.G.C. Prec. 
3-2000 (April 10, 2000).

In pertinent part, under Diagnostic Code 7101 effective prior 
to January 12, 1998, hypertensive vascular disease (essential 
arterial hypertension) may be assigned a 10 percent 
evaluation where the diastolic pressure is predominantly 100 
or more.  A minimum 10 percent rating may be assigned when 
continuous medication is shown necessary for the control of 
hypertension and there is a history of diastolic blood 
pressure of predominantly 100 or more.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more with definite symptoms.  A 40 percent evaluation 
requires diastolic blood pressure of predominantly 120 or 
more and moderately severe symptoms.  A 60 percent evaluation 
requires diastolic pressure of predominantly 130 or more and 
severe symptoms.

Under Diagnostic Code 7101 effective on and subsequent to 
January 12, 1998, hypertensive vascular disease (hypertension 
and isolated systolic hypertension) may be assigned a 10 
percent evaluation where the diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; a minimum 10 percent rating 
may be assigned for an individual with a history of diastolic 
blood pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
requires diastolic pressure of predominantly 110 or more; or 
systolic pressure predominantly 200 or more.  A 40 percent 
evaluation requires diastolic blood pressure of predominantly 
120 or more.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more.

While on active duty in the Navy, the appellant was diagnosed 
with hypertension and started on Lisinopril on August 12, 
1996.  Review of the medical evidence of record reveals that, 
in January 1992, the appellant exhibited blood pressures of 
140/100 and 132/88.  The separation examination report dated 
in September 1994 includes a blood pressure reading of 
142/96.  In January 1995, blood pressure readings of 162/100 
and 134/78 were recorded.  In April 1996, blood pressure 
readings of 153/92, 156/101 and 152/106 were recorded.  On 
May 21, 1996, the appellant demonstrated a blood pressure of 
120/96.  In August 1996, blood pressure readings of 160/92, 
148/90, 148/94 and 148/100 were recorded.  The appellant was 
thereafter placed on medication to control his hypertension 
and subsequent blood pressure readings were more normal, 
although the separation examination report dated April 7, 
1997 includes a blood pressure reading of 152/90.

Under both the old and new regulations, a 10 percent rating 
may be assigned when continuous medication is shown necessary 
for the control of hypertension and there is a history of 
diastolic blood pressure of predominantly 100 or more.  The 
service medical records reveal multiple blood pressure 
readings where the diastolic pressure was either 100 or more, 
or very close to being 100.  The evidence of record indicates 
that the appellant has been taking medication to control his 
hypertension since August 1996.  The December 1998 VA 
contract medical examination reports from Medical Dental 
Management Services and the Premier Medical Group include 
notations that the appellant was on Lisinopril, 10 mg daily.  
Furthermore, the appellant has more recently reported, in a 
written statement dated in September 1999, that he continues 
to take 10 mg of Lisinopril, as prescribed by VA medical 
personnel.  Thus, the Board finds that the medical evidence 
of record demonstrates clinical findings that closely 
approximate those required for a 10 percent evaluation under 
either the old regulations or the new regulations.

However, after a careful review of the evidence of record, it 
is found that the evidence does not support a finding of 
entitlement to a rating in excess of 10 percent subsequent to 
January 12, 1998 (the date of the promulgation of the new 
rating criteria).  Furthermore, the evidence does not support 
a finding of entitlement to a rating in excess of 10 percent 
under the old rating criteria, either.  To warrant the 
initial assignment of a higher, 20 percent evaluation, a 
veteran must exhibit systolic pressure predominantly 200 or 
more, under the new criteria, or diastolic pressure 
predominantly 110 or more, under either the new or the old 
criteria.  

The service medical records show no instances in which the 
appellant's systolic blood pressure measured 200 or more.  In 
addition to the inservice blood pressure readings noted 
above, the medical evidence of record also includes some 
post-service readings.  The January 1999 VA contract medical 
examination report included blood pressure readings of 
124/100, 110/61 and 110/82, while the December 1998 report 
from the Premier Medical Group included a blood pressure 
reading of 122/88.  None of the blood pressure readings of 
record demonstrate a diastolic pressure of 110 or more or a 
systolic pressure of 200 or more.  Therefore, an evaluation 
of 20 percent is not warranted under the old or the new 
regulations, Diagnostic Code 7101.

The Board again points out that the appellant appealed the 
initial zero percent rating that was assigned to his 
hypertension disability after service connection was granted.  
Since this case involves the initial rating assigned for the 
appellant's hypertension, he is also potentially entitled to 
"staged ratings" per Fenderson v. West, 12 Vet. App. 119 
(1999).  In this instance, the record does not show varying 
levels of disability and, therefore, does not support the 
assignment of a staged rating.

In conclusion, it is found that, while an initial evaluation 
of 10 percent is warranted, the preponderance of the evidence 
is against a rating in excess of 10 percent prior to January 
12, 1998, according to the old rating criteria, and is 
against an evaluation in excess of 10 percent between January 
12, 1998, and the present, under either the old or the new 
rating criteria.


ORDER

Entitlement to an initial evaluation of 10 percent, but not 
more, for the appellant's hypertension disability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


REMAND

In July 1999, the RO denied the appellant's claims of 
entitlement to service connection for insomnia, a jaw 
disorder, an eye and retina disorder and migraine headaches.  
The basis for the denial was that each claim was not well 
grounded.

On November 9, 2000, Public Law 106-475, The Veterans Claims 
Assistance Act of 2000, became effective and amplified the 
duty to assist previously mandated by 38 U.S.C. § 5107(a).  
This law eliminates the concept of a well-grounded claim, and 
redefines the Department of Veterans Affairs (VA) duty to 
assist.  The Act requires the VA to make reasonable efforts 
to assist a claimant in obtaining evidence to substantiate 
his or her claim unless it is clear that no reasonable 
possibility exists that the VA's assistance would aid in 
substantiating the claim. 

P.L. 106-475 enables and defines VA's duty to assist 
claimants who file substantially complete claims for VA 
benefits.  That statutory duty to assist includes:

1) a duty to notify the claimant and the 
claimant's representative, if any, in 
writing of any information or evidence 
including medical and lay evidence, that 
is necessary to substantiate the claim; 
what information or evidence he or she is 
to submit; and what evidence the VA will 
attempt to obtain on the claimant's 
behalf;

2) a duty to develop all relevant 
evidence in the custody of a federal 
department or agency, including VA 
medical records, service medical records, 
Social Security Administration records, 
or evidence from other federal agencies;

3) a duty to develop private records and 
lay or other evidence; and 

4) a duty to examine veterans or obtain a 
medical opinion if the examination or 
opinion is necessary to make a decision 
on a claim for compensation.

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
appellant's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the Court held that where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well-grounded claim" requirement to all pending claims and 
since these claims are still pending, the RO must apply the 
new law to the appellant's claims.

Review of the evidence of record reveals that the appellant 
has apparently been in receipt of Social Security 
Administration (SSA) disability benefits, according to the 
written statement of the appellant to his Congressman, dated 
in August 2000.  The Court has held that the VA's statutory 
duty to assist includes seeking to obtain SSA records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the medical records from the SSA pertaining to any original 
award of disability benefits and any medical records 
pertaining to any continuing award of benefits should be 
requested and associated with the claims file.  In addition, 
the evidence of record contains a VA Form 28-1900 submitted 
by the appellant in September 1999.  It is unknown whether a 
Vocational Rehabilitation file exists for this veteran.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In view of the foregoing, and to afford the appellant due 
process of law, the case is hereby REMANDED for the following 
action:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

If an examination is scheduled, the appellant is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



Error! Not a valid link.

